Appeal Dismissed and Memorandum Opinion filed December 8, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00880-CV


 LATONYA SCALES AND VICTOR SCALES, INDIVIDUALLY AND AS
  NEXT FRIEND OF DEONCYEA CURRY, TIARA SCALES, KIMORA
          SCALES AND LAMONTE SCALES, Appellants

                                         V.

                         JOSE LUIS SALAS, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1021713


                 MEMORANDUM                     OPINION
      This is an appeal from a judgment signed September 8, 2015. The notice of
appeal was filed October 8, 2015. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs); Tex. Gov’t Code Ann. § 51.207.
      On October 28, 2015, this court ordered appellant to pay the appellate filing
fee on or before November 9, 2015, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee.

      Additionally, the clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record. On
November 12, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record.

      Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).



                                    PER CURIAM



Panel consists of Justices Jamison, Donovan, and Brown.




                                         2